DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1, 11, and 20 are objected to because of the following informalities:
Claims 1 and 20, line 2, “an switch” should read --a switch--.
Claim 11, lines 5-6, “an switch” should read --a switch--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiung et al. (US Pub. No. 2003/0083756 A1).
Referring to claim 1, Hsiung et al. disclose a system for data collection (Figure 1), the system comprising:
a switch comprising a plurality of inputs and a plurality of outputs (“As shown in FIG. 3B, the top view diagram includes an array of sensors, 351A, 351B, 301C, 359nth. The array is arranged in rows 351, 352, 355, 357, 359 and columns, which are normal to each other. Each of the sensors has an exposed surface for capturing, for example, olfactory information from fluids, e.g., liquid and/or vapor.” – para. [0079], [0081]; Figure 3B);
a data acquisition circuit (Figure 1; para. [0030]) structured to interpret a plurality of detection values (e.g., “For example, where the third descriptor predicted by the model indicates failure of a pump, an output in the form of a purchase order with the relevant replacement pump part number could be communicated to the SCM.” – para. [0109]/“Determine degradation over time in a system component (e.g., slow buildup of residue in a pump)” – para. [0346]; para. [0090], [0109], [0114], [0346]; Tables 1-2), each of the plurality of detection values corresponding to input received from a detection package (para. [0030], [0039]; Figure 1A), the detection package comprising at least one of a plurality of input sensors (e.g., “Field mounted devices 105 can include sensors, transmitters, actuators, multifunctional devices, or Remote Terminal Units (RTU's), among others.” – para. [0030], Figure 1/e.g., “RTUs, sensors, actuators” – Figure 1A; para. [0038]), each of the plurality of input sensors operatively coupled to an equipment component (para. [0041], [0062]-[0064], [0109], [0346], [0540]) and wherein each of the plurality of input sensors is coupled to at least one of the plurality of inputs of the switch (“As shown in FIG. 3B, the top view diagram includes an array of sensors, 351A, 351B, 301C, 359nth. The array is arranged in rows 351, 352, 355, 357, 359 and columns, which are normal to each other. Each of the sensors has an exposed surface for capturing, for example, olfactory information from fluids, e.g., liquid and/or vapor.” – para. [0079], [0081]; Figure 3B); and
a data analysis circuit structured to predict a future state of at least one equipment component (e.g., “For example, where the third descriptor predicted by the model indicates failure of a pump, an output in the form of a purchase order with the relevant replacement pump part number could be communicated to the SCM.” – para. [0109]/“Determine degradation over time in a system component (e.g., slow buildup of residue in a pump)” – para. [0346]; para. [0041], [0062]-[0064], [0109], [0346], [0540]) based, at least in part, upon the plurality of detection values and data received from a data collection band circuit (para. [0026], [0028], [0044]; Figure 1A),
wherein the switch is adapted to selectively couple at least one of the plurality of inputs to at least one of the plurality of outputs (“As shown in FIG. 3B, the top view diagram includes an array of sensors, 351A, 351B, 301C, 359nth. The array is arranged in rows 351, 352, 355, 357, 359 and columns, which are normal to each other. Each of the sensors has an exposed surface for capturing, for example, olfactory information from fluids, e.g., liquid and/or vapor.” – para. [0079], [0081]; Figure 3B). 
Figure 1), wherein the switch is further adapted to selectively couple at least one of the plurality of inputs to at least one of the plurality of outputs in response to at least one of: a data collection template, or a change from a first data collection template to a second data collection template (e.g., “Convert data into electronic form.” – para. [0115]/“Provide data into electronic form (e.g., text, normalized data from an array of sensors) for classification or identification.” – para. [0116]/“As merely an example, the present method uses a data acquisition device for capturing olfactory information. The device has a plurality of sensors, which convert a scent or olfaction print into an artificial or electronic print.” – para. [0129], [0179]). 
Referring to claim 3, Hsiung et al. disclose a system for data collection (Figure 1), wherein the switch is further adapted to selectively couple at least one of the plurality of inputs to at least one of the plurality of outputs in response to the data analysis circuit predicting the future state of the at least one equipment component) as a failure condition (e.g., “For example, where the third descriptor predicted by the model indicates failure of a pump, an output in the form of a purchase order with the relevant replacement pump part number could be communicated to the SCM.” – para. [0109]/“Determine degradation over time in a system component (e.g., slow buildup of residue in a pump)” – para. [0346]; para. [0041], [0062]-[0064], [0109], [0346], [0540]). 
As to claim 4, Hsiung et al. disclose a system for data collection (Figure 1), wherein the switch is further adapted to selectively couple a first one of the plurality of inputs to at least one of the plurality of outputs in response to the failure condition, wherein the first one of the plurality of inputs is coupled to an input sensor having an enhanced detection capability for the failure condition (e.g., “For example, where the third descriptor predicted by the model indicates failure of a pump, an output in the form of a purchase order with the relevant replacement pump part number could be communicated to the SCM.” – para. [0109]/“Determine degradation over time in a system component (e.g., slow buildup of residue in a pump)” – para. [0346]; para. [0041], [0062]-[0064], [0109], [0346], [0540]; Table 11). 
Referring to claim 5, Hsiung et al. disclose a system for data collection (Figure 1), wherein the data collection band circuit is further structured to alter at least one collection parameter for at least one of the plurality of input sensors in response to the predicted future state for the at least one equipment component (e.g., “For example, where the third descriptor predicted by the model indicates failure of a pump, an output in the form of a purchase order with the relevant replacement pump part number could be communicated to the SCM.” – para. [0109]/“Determine degradation over time in a system component (e.g., slow buildup of residue in a pump)” – para. [0346]; para. [0109], [0346], [0540]; Table 11). 
Figure 1), wherein the at least one collection parameter is a bandwidth parameter (para. [0026], [0028], [0044]). 
Referring to claim 7, Hsiung et al. disclose a system for data collection (Figure 1), wherein the at least one collection parameter is utilized to control a multiplexing of at least one of the plurality of input sensors (“As shown in FIG. 3B, the top view diagram includes an array of sensors, 351A, 351B, 301C, 359nth. The array is arranged in rows 351, 352, 355, 357, 359 and columns, which are normal to each other. Each of the sensors has an exposed surface for capturing, for example, olfactory information from fluids, e.g., liquid and/or vapor.” – para. [0079], [0081]; Figure 3B/“As merely an example, the present method uses a data acquisition device for capturing olfactory information. The device has a plurality of sensors, which convert a scent or olfaction print into an artificial or electronic print.”) – para. [0129], [0179]). 
As to claim 8, Hsiung et al. disclose a system for data collection (Figure 1), wherein the at least one collection parameter is utilized to control a timing parameter of at least one of the plurality of input sensors (e.g., time stamps – para. [0058], [0133], [0185]; Tables 1 & 7). 
Referring to claim 9, Hsiung et al. disclose a system for data collection (Figure 1), wherein the at least one collection parameter is utilized to control a granularity (e.g., quality/scale/detailed) of data collection of at least one of the plurality of input sensors (para. [0046], [0064]). 
As to claim 10, Hsiung et al. disclose a system for data collection (Figure 1), wherein the at least one collection parameter is utilized to control a data storage parameter for at least one of the plurality of input sensors (para. [0030], [0056], [0063]). 
Referring to claim 11, Hsiung et al. disclose a method (Abstract) comprising:
interpreting a plurality of detection values (e.g., “For example, where the third descriptor predicted by the model indicates failure of a pump, an output in the form of a purchase order with the relevant replacement pump part number could be communicated to the SCM.” – para. [0109]/“Determine degradation over time in a system component (e.g., slow buildup of residue in a pump)” – para. [0346]; para. [0090], [0109], [0114], [0346]; Tables 1-2; Tables 1-2), each of the plurality of detection values corresponding to input received from a detection package (para. [0030], [0039]; Figure 1A), the detection package comprising at least one of a plurality of input sensors (e.g., “Field mounted devices 105 can include sensors, transmitters, actuators, multifunctional devices, or Remote Terminal Units (RTU's), among others.” – para. [0030], Figure 1/e.g., “RTUs, sensors, actuators” – Figure 1A; para. [0038]), each of the plurality of input sensors operatively coupled to an equipment component (para. [0041], [0062]-[0064], [0109], [0346], [0540]) and wherein each of the plurality of input sensors is coupled to at least one of the plurality of inputs of a switch comprising a plurality of inputs and a plurality of outputs (“As shown in FIG. 3B, the top view diagram includes an array of sensors, 351A, 351B, 301C, 359nth. The array is arranged in rows 351, 352, 355, 357, 359 and columns, which are normal to each other. Each of the sensors has an exposed surface for capturing, for example, olfactory information from fluids, e.g., liquid and/or vapor.” – para. [0079], [0081]; Figure 3B);
predicting a future state of at least one equipment component (e.g., “For example, where the third descriptor predicted by the model indicates failure of a pump, an output in the form of a purchase order with the relevant replacement pump part number could be communicated to the SCM.” – para. [0109]/“Determine degradation over time in a system component (e.g., slow buildup of residue in a pump)” – para. [0346]; para. [0041], [0062]-[0064], [0109], [0346], [0540]) based, at least in part, upon the plurality of detection values and data received (para. [0026], [0028], [0044]; Figure 1A); and
selectively coupling at least one of the plurality of inputs to at least one of the plurality of outputs in response to a data collection template comprising a plurality of collection parameters (e.g., “Convert data into electronic form.” – para. [0115]/“Provide data into electronic form (e.g., text, normalized data from an array of sensors) for classification or identification.” – para. [0116]/“As merely an example, the present method uses a data acquisition device for capturing olfactory information. The device has a plurality of sensors, which convert a scent or olfaction print into an artificial or electronic print.” – para. [0129], [0179]). 
As to claim 12, Hsiung et al. disclose a method (Abstract), further comprising altering at least one of the plurality of collection parameters for at least one of the plurality of input sensors in response to the predicted future state (e.g., “For example, where the third descriptor predicted by the model indicates failure of a pump, an output in the form of a purchase order with the relevant replacement pump part number could be communicated to the SCM.” – para. [0109]/“Determine degradation over time in a system component (e.g., slow buildup of residue in a pump)” – para. [0346]; para. [0109], [0346], [0540]; Table 11). 
Referring to claim 13, Hsiung et al. disclose a method (Abstract), wherein the at least one of the plurality of collection parameters is a bandwidth parameter (para. [0026], [0028], [0044]). 
Abstract), wherein the at least one of the plurality of collection parameters is utilized to control a multiplexing of at least one of the plurality of input sensors (e.g., “As shown in FIG. 3B, the top view diagram includes an array of sensors, 351A, 351B, 301C, 359nth. The array is arranged in rows 351, 352, 355, 357, 359 and columns, which are normal to each other. Each of the sensors has an exposed surface for capturing, for example, olfactory information from fluids, e.g., liquid and/or vapor.” – para. [0079], [0081]; Figure 3B/“As merely an example, the present method uses a data acquisition device for capturing olfactory information. The device has a plurality of sensors, which convert a scent or olfaction print into an artificial or electronic print.”) – para. [0129], [0179]). 
Referring to claim 15, Hsiung et al. disclose a method (Abstract), wherein the at least one of the plurality of collection parameters is utilized to control a timing parameter of at least one of the plurality of input sensors (e.g., timestamps – para. [0058], [0133], [0185]; Tables 1 & 7). 
As to claim 16, Hsiung et al. disclose a method (Abstract), wherein the at least one of the plurality of collection parameters is utilized to control a granularity (e.g., quality/scale/detailed) of data collection of at least one of the plurality of input sensors (para. [0046], [0064]). 
Referring to claim 17, Hsiung et al. disclose a method (Abstract), wherein the at least one of the plurality of collection parameters is utilized to control a storage parameter for at least one of the plurality of input sensors (para. [0030], [0056], [0063]). 
As to claim 18, Hsiung et al. disclose a method (Abstract), further comprising altering the data collection template in response to the predicted future state (e.g., “For example, where the third descriptor predicted by the model indicates failure of a pump, an output in the form of a purchase order with the relevant replacement pump part number could be communicated to the SCM.” – para. [0109]/“Determine degradation over time in a system component (e.g., slow buildup of residue in a pump)” – para. [0346]; para. [0109], [0346], [0540]; Table 11). 
Referring to claim 19, Hsiung et al. disclose a method (Abstract), wherein the predicted future state further comprises a failure condition for the at least one equipment component, and wherein the selectively coupling further comprises coupling a first one of the plurality of inputs to the at least one of the plurality of outputs in response to the altered data collection template, wherein the first one of the plurality of inputs is coupled to an input sensor having an enhanced detection capability for the failure condition (e.g., “For example, where the third descriptor predicted by the model indicates failure of a pump, an output in the form of a purchase order with the relevant replacement pump part number could be communicated to the SCM.” – para. [0109]/“Determine degradation over time in a system component (e.g., slow buildup of residue in a pump)” – para. [0346]; para. [0041], [0062]-[0064], [0109], [0346], [0540]; Table 11). 
As to claim 20, Hsiung et al. disclose a system for data collection (Figure 1), the system comprising:
a switch comprising a plurality of inputs and a plurality of outputs (“As shown in FIG. 3B, the top view diagram includes an array of sensors, 351A, 351B, 301C, 359nth. The array is arranged in rows 351, 352, 355, 357, 359 and columns, which are normal to each other. Each of the sensors has an exposed surface for capturing, for example, olfactory information from fluids, e.g., liquid and/or vapor.” – para. [0079], [0081]; Figure 3B);
a data acquisition circuit (Figure 1; para. [0030]) structured to interpret a plurality of detection values (e.g., “For example, where the third descriptor predicted by the model indicates failure of a pump, an output in the form of a purchase order with the relevant replacement pump part number could be communicated to the SCM.” – para. [0109]/“Determine degradation over time in a system component (e.g., slow buildup of residue in a pump)” – para. [0346]; para. [0090], [0109], [0114], [0346]; Tables 1-2), each of the plurality of detection values corresponding to at least one of a plurality of input sensors (e.g., “Field mounted devices 105 can include sensors, transmitters, actuators, multifunctional devices, or Remote Terminal Units (RTU's), among others.” – para. [0030], Figure 1/e.g., “RTUs, sensors, actuators” – Figure 1A; para. [0030], [0038]-[0039]), each of the plurality of input sensors operatively coupled to an equipment component (para. [0041], [0062]-[0064], [0109], [0346], [0540]) and wherein each of the plurality of input sensors is coupled to at least one of the plurality of inputs of the switch (“As shown in FIG. 3B, the top view diagram includes an array of sensors, 351A, 351B, 301C, 359nth. The array is arranged in rows 351, 352, 355, 357, 359 and columns, which are normal to each other. Each of the sensors has an exposed surface for capturing, for example, olfactory information from fluids, e.g., liquid and/or vapor.” – para. [0079], [0081]; Figure 3B); and
a data analysis circuit structured to predict a future state of at least one equipment component (e.g., “For example, where the third descriptor predicted by the model indicates failure of a pump, an output in the form of a purchase order with the relevant replacement pump part number could be communicated to the SCM.” – para. [0109]/“Determine degradation over time in a system component (e.g., slow buildup of residue in a pump)” – para. [0346]; para. [0041], [0062]-[0064], [0109], [0346], [0540]) based, at least in part, upon para. [0026], [0028], [0044]; Figure 1A),
wherein the switch is adapted to selectively couple at least one of the plurality of inputs to at least one of the plurality of outputs (“As shown in FIG. 3B, the top view diagram includes an array of sensors, 351A, 351B, 301C, 359nth. The array is arranged in rows 351, 352, 355, 357, 359 and columns, which are normal to each other. Each of the sensors has an exposed surface for capturing, for example, olfactory information from fluids, e.g., liquid and/or vapor.” – para. [0079], [0081]; Figure 3B). 
Referring to claim 21, Hsiung et al. disclose a system for data collection (Figure 1), wherein the data collection band circuit is further structured to alter at least one collection parameter for at least one of the plurality of input sensors in response to the predicted future state of the at least one equipment component (e.g., “For example, where the third descriptor predicted by the model indicates failure of a pump, an output in the form of a purchase order with the relevant replacement pump part number could be communicated to the SCM.” – para. [0109]/“Determine degradation over time in a system component (e.g., slow buildup of residue in a pump)” – para. [0346]; para. [0109], [0346], [0540]; Table 11). 
As to claim 22, Hsiung et al. disclose a system for data collection (Figure 1), wherein the switch is further adapted to adjust the selective coupling of the at least one of the plurality of inputs to the at least one of the plurality of outputs in response to the altered at least one collection parameter (e.g., “For example, where the third descriptor predicted by the model indicates failure of a pump, an output in the form of a purchase order with the relevant replacement pump part number could be communicated to the SCM.” – para. [0109]/“Determine degradation over time in a system component (e.g., slow buildup of residue in a pump)” – para. [0346]; para. [0109], [0346], [0540]; Table 11). 
Referring to claim 23, Hsiung et al. disclose a system for data collection (Figure 1), wherein the altered collection parameter comprises a bandwidth parameter (para. [0026], [0028], [0044]). 
As to claim 24, Hsiung et al. disclose a system for data collection (Figure 1), wherein the altered collection parameter comprises a timing parameter of at least one of the plurality of input sensors (e.g., timestamps – para. [0058], [0133], [0185]; Tables 1 & 7). 
Figure 1), wherein the altered collection parameter comprises a granularity (e.g., quality/scale/detailed) of data collection of at least one of the plurality of input sensors (para. [0046], [0064]). 
As to claim 26, Hsiung et al. disclose a system for data collection (Figure 1), wherein the at altered collection parameter comprises a data storage parameter for at least one of the plurality of input sensors (para. [0030], [0056], [0063]). 
Response to Arguments
4.	Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive.
	In regard claims 1-26 rejected under 35 U.S.C. 102(a)(1) over Hsiung et al., Applicant argues:
	
    PNG
    media_image1.png
    591
    660
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    846
    664
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    846
    668
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    318
    656
    media_image4.png
    Greyscale

	Examiner’s response:
First, Applicant is reminded that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification.  Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the Examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
While the meaning of claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination.  During examination, the claims must be interpreted as broadly as their terms reasonably allowed.  This means that the words of the claim must be given their plain meaning unless Applicant has provided a clear definition in the specification.  In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).
   
Second, Examiner’s position is that Hsiung et al. disclose:
a switch comprising a plurality of inputs and a plurality of outputs; wherein the switch is adapted to selectively couple at least one of the plurality of inputs to at least one of the plurality of outputs (e.g., “As shown in FIG. 3B, the top view diagram includes an array of sensors, 351A, 351B, 301C, 359nth. The array is arranged in rows 351, 352, 355, 357, 359 and columns, which are normal to each other. Each of the sensors has an exposed surface for capturing, for example, olfactory information from fluids, e.g., liquid and/or vapor.” – para. [0079], [0081]; Figure 3B). 

Thus, Hsiung et al. disclose an array of sensors/sensing devices, as shown in Figure 3B, have an exposed surface for capturing olfactory information from fluids/liquid/vapor/odor, which is mobile in the array of sensors (having columns & rows) such that the capturing acts as a switch/multiplexing of input sensors to detect vapor/odor from one sensor to another.  

In addition, Hsiung et al. disclose a data collection template, or a change from a first data collection template to a second data collection template (e.g., “Convert data into electronic form.” – para. [0115]/“Provide data into electronic form (e.g., text, normalized data from an array of sensors) for classification or identification.” – para. [0116]/“As merely an example, the present method uses a data acquisition device for capturing olfactory information. The device has a plurality of sensors, which convert a scent or olfaction print into an artificial or electronic print.” – para. [0129], [0179]) to predict a future state of at least one equipment component (e.g., “For example, where the third descriptor predicted by the model indicates failure of a pump, an output in the form of a purchase order with the relevant replacement pump part number could be communicated to the SCM.” – para. [0109]/“Determine degradation over time in a system component (e.g., slow buildup of residue in a pump)” – para. [0346]; para. [0041], [0062]-[0064], [0109], [0346], [0540]).

Thus, the rejection of claims 1-26 under 35 U.S.C. 102(a)(1) over Hsiung et al. is proper and maintained.
Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864